Citation Nr: 1826050	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-30 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Air Force from December 2006 to January 2008.  The Veteran also served honorably in the U.S. Army from January 2008 to January 2011.

This issue arrives before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In April 2013, the Veteran supplied testimony to the undersigned Veterans Law Judge (VLJ).  The hearing transcript is found on the Legacy Content Manager (LCM).  The Veteran's entire claims file is found on the LCM and/or Veterans Benefit Management System (VBMS) databases.  

Before the Board can properly consider the Veteran's entitlement claim, further development is necessary; therefore, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In December 2011, the Veteran initiated his service-connection claim for a sleep disorder.  Therein, the Veteran identified "sleep problems / condition secondary to pain in back and legs."

In December 2011, the Veteran underwent a general VA examination.  In the resultant examination report, Dr. JCJ concluded that there was "no evidence of primary sleep disorder . . .."  Dr. JCJ continued with, "Veteran does not demonstrate clinical presentation consistent with a primary sleep disorder, but is rather experiencing symptoms of pain and discomfort on a variable basis with regards to the back condition and radiculopathy symptoms that can interfere with his sleep."  

During his April 2013 Board testimony, the Veteran further expanded upon his trouble sleeping.  The Veteran relayed that, "there were a couple of times I woke up in the middle of the night where my back was in a lot of pain or like my leg sometimes will -- it feels like they're restless throughout the day.  So it makes it difficult sometimes to get to sleep at night."

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

In January 2015 and June 2016, the Board remanded this issue to the AOJ for additional development.  The primary purpose of the Board's previous remands was identification and collection of additional evidence to substantiate the Veteran's entitlement claim for a sleeping disorder.  The Board finds that the AOJ has substantially complied with its latest, June 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).

On August 11, 2017, the Veteran underwent a VA-administered sleep study.  A pulmonologist interpreted the results of the sleep study, and there was no evidence to support the Veteran currently endures sleep apnea.  

The Board has no reason to doubt the credibility of the Veteran's multiple statements, regarding sleep loss.  Moreover, the Veteran is clearly competent to identify an inability to fall and/or stay asleep.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009)(citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)).  However, the Veteran is not competent to identify the medically complex etiology of his sleeping difficulty.  Because his sleeping difficulty may be secondarily tied to a service-connected condition, identification of potential causal factor(s) is outside the realm of common knowledge possessed by the Veteran.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997)

Although thorough and well-reasoned, the December 2011 VA examination report was inadequate for the Board to render a decision at this time.  The VA provider did not opine on whether the Veteran displayed sufficient symptoms to support a sleeping disorder secondary to a service-connected disability.  Moreover, Dr. JCJ did not address whether there was a quantifiable level of aggravation of a secondary sleeping disorder by a service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all treatment for his sleep disorder, and obtain any identified records.  

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of any current sleep disorder.  The claims folder is to be made available to the examiner to review. The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any current sleep disorder.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(1) For any sleep-related disorder that the Veteran has or has had since he filed his claim in December 2011, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the sleep-related disorder is related to active service.

 (2) For any sleep-related disorder that the Veteran has or has had since he filed his claim in December 2011, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the sleep-related disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by one or more of the Veteran's service-connected disabilities.

 (3) If the examiner finds that a sleep-related disorder (the Veteran has or had had at any time since he filed his claim in December 2011) is aggravated by one or more service-connected disabilities, then he/she should quantify the degree of aggravation.

4. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

 6. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




